                 Case 15-12055-BLS                Doc 1299-1          Filed 09/21/20           Page 1 of 2




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

                                                               )
    In re:                                                     )     Chapter 11
                                                               )
    APP WINDDOWN, LLC, et al., 1                               )     Case No. 15-12055 (BLS)
                                                               )
                     Reorganized Debtors.                      )     Jointly Administered
                                                               )
                                                                     Objection Deadline: Oct. 5, 2020 at 4:00 p.m.
                                                               )
                                                                     Hearing Date: Oct. 21, 2020 at 2:00 p.m.
                                                               )

             NOTICE OF LITIGATION TRUSTEE’S MOTION FOR ENTRY OF AN
                ORDER (I) REOPENING THE DEBTORS’ BANKRUPTCY CASE,
        (II) EXTENDING THE TERMINATION DATE OF THE LITIGATION TRUST,
         (III) CLOSING THE DEBTORS’ BANKRUPTCY CASE AFTER EXTENSION
          OF THE TERMINATION DATE AND (IV) GRANTING RELATED RELIEF

             PLEASE TAKE NOTICE that on September 21, 2020, Peter Kravitz, as Litigation Trustee

(the “Trustee”) of the AAI Litigation Trust (the “Trust”), filed the Litigation Trustee’s Motion for

Entry of an Order (i) Reopening the Debtors’ Bankruptcy Case, (ii) Extending the Termination

Date of the Litigation Trust, (iii) Closing the Debtors’ Bankruptcy Case After Extension of the

Termination Date and (iv) Granting Related Relief (the “Motion”) with the United States

Bankruptcy Court for the District of Delaware, 824 Market Street, Wilmington, Delaware 19801

(“Bankruptcy Court”).

             PLEASE TAKE FURTHER NOTICE that any response or objection to the relief sought in

the Motion must be filed with the Bankruptcy Court on or before October 5, 2020 at 4:00 p.m.

(Prevailing Eastern Time).




1          The Reorganized Debtors in this case are the following six entities (the last four digits of their respective taxpayer
identification numbers follow in parentheses): American Apparel, Inc. (0601); American Apparel (USA), LLC (8940); American
Apparel Retail, Inc. (7829); American Apparel Dyeing & Finishing, Inc. (0324); KCL Knitting, LLC (9518); and Fresh Air Freight,
Inc. (3870). The address of each of the Reorganized Debtors is 5800 S. Eastern Avenue, Suite 500, Commerce, CA 90040.


PHIL1 9128241v.1
             Case 15-12055-BLS       Doc 1299-1     Filed 09/21/20     Page 2 of 2




        PLEASE TAKE FURTHER NOTICE that at the same time, you must also serve

a copy of the response or objection upon the undersigned counsel.

        PLEASE TAKE FURTHER NOTICE THAT A HEARING TO CONSIDER THE RELIEF

SOUGHT IN THE MOTION WILL BE HELD BEFORE THE HONORABLE BRENDAN L.

SHANNON, UNITED STATES BANKRUPTCY JUDGE, AT THE UNITED STATES

BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE, 824 MARKET STREET,

6TH FLOOR, COURTROOM #1, WILMINGTON, DELAWARE 19801 ON OCTOBER 21,

2020 AT 2:00 P.M. (PREVAILING EASTERN TIME).

        IF YOU FAIL TO RESPOND IN ACCORDANCE WITH THIS NOTICE, THE COURT

MAY GRANT THE RELIEF REQUESTED IN THE MOTION WITHOUT FURTHER NOTICE

OR HEARING.


 Dated: September 21, 2020                     KLEHR HARRISON HARVEY
 Wilmington, Delaware                          BRANZBURG LLP

                                               /s/ Richard M. Beck
                                               Richard M. Beck (DE Bar No. 3370)
                                               Sally E. Veghte (DE Bar No. 3762)
                                               919 Market Street, Suite 1000
                                               Wilmington, Delaware 19801-3062
                                               Telephone: (302) 426-1189
                                               Facsimile: (302) 426-9193
                                               Email: rbeck@klehr.com
                                                       sveghte@klehr.com

                                               Counsel for the Litigation Trustee




PHIL1 9128241v.1
